DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 10, 11, 12, 13, 16, 18, 24, 25, 26, 27, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claims 9, 10, 11, 12, 13, 16, 18, 24, 25, 26, 27, 30, and 32 each recite “between about … and about …" in combination with different values.  As there is no standard provided to determine how far outside of these values and ranges the term “about” extends, the bounds of the claims cannot be determined with definiteness and therefore the claims are indefinite. 
Reasons for Allowability
	The claims are otherwise allowable over the art. The following is an examiner’s statement of reasons for allowability:
	None of the art discloses a method of welding a plurality of copper or aluminum foils with the steps of assembling the foils into a stack and compressing the stack into a workpiece, directing a focused laser beam onto the workpiece where the focused beam includes a center beam and a concentric annular beam, ramping the power of the annular beam up to a power and sustaining the annular beam power, ramping the power of the center beam up, and sustaining the second beam power until the plurality of foils and tab area melted through and welded together as in the independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761